ACCEPTED
                                                                        01-15-00520-CR
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  10/23/2015 3:55:51 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                     NO. 01-15-00520-CR

                IN THE COURT OF APPEALS                FILED IN
                                                1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                       FIRST DISTRICT           10/23/2015 3:55:51 PM
                                                CHRISTOPHER A. PRINE
                                                         Clerk
                      HOUSTON, TEXAS


                        NO. 1160719

                     IN THE TRIAL COURT

                 339TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


CALVIN BALANDA REMO          §             APPELLANT

VS.                          §

THE STATE OF TEXAS           §             APPELLEE


             MOTION FOR EXTENSION OF TIME
             FOR FILING APPELLANT'S BRIEF


                                 ALLEN C. ISBELL
                                 2016 Main St., Suite 110
                                 Houston, Texas 77002
                                 713/236-1000
                                 Fax: 713/236-1809
                                 STATE BAR NO. 10431500
                                 Email:allenisbell@sbcglobal.net

                                 COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW CALVIN BALANDA REMO, appellant, by and through his

appointed counsel on appeal, and respectfully requests this Honorable Court

grant an Extension of Time for Filing an Appellant's Brief. The present date

for filing the Brief is October 26, 2015, and it is respectfully requested that said

time be extended until December 25, 2015. For cause, appellant would show

the Court as follows:

                                         I.

      On May 28, 2015, appellant was convicted of Theft, in the 339th District

Court of Harris County, Texas entitled The State of Texas vs. CALVIN

BALANDA REMO, in Cause Number 1160719 and was sentenced to twenty-

eight (28) years confinement in the Texas Department of Criminal Justice,

Institutional Division. No Motion for New Trial was filed and written Notice of

Appeal was given May 28, 2015.

                                        II.

      Counsel is unable to timely file the Brief within the time period from the

first extension of filing the Reporter’s Record for the following reasons:

      1.    Counsel is preparing for the following Trials:

            •      State vs. Aguilar, No. 1370058 (Murder)(set to begin
                   October 26, 2015)

c:\appeals\remo\extension                                                         2
             •      State vs. Contreras, No. 1328812 (Capital Murder)(set to
                    begin November 6, 2015)

             •      State vs. Morris, No. 1458287 (Aggravated Robbery)(set to
                    begin November 6, 2015)

      2.     Counsel had to prepare for the following Trials:

             •      State vs. Simon, No. 1391357 (Capital Murder)(previously
                    set to begin October 22, 2015)

      3.     Counsel has recently represented the following in court: State vs.
             Aguilar, No. 1370058; State vs. Allen, Nos. 1475254 & 1403306;
             State vs. Caplan, No. 1449686; State vs. Collins, No. 1468713;
             State vs. Cornelius, No. 1483722; State vs. Dornes, No.
             1477372; State vs. Hastings, No. 1464287; State vs. Hornsby,
             Nos. 1455466, 1455467 & 1455768; State vs. Johnson, No.
             1485392; State vs. Joyner, No. 1358039; State vs. Koch, No.
             1473727; State vs. Landon, No. 1370845; State vs. Nuñez-
             Reyes, No. 1476299; State vs. Palmer, No. 1419391; State vs.
             Sanfelippo, No. 1479165; State vs. Simon, No. 1391357; State vs.
             Taylor, No. 1481280; State vs. Vallier, No. 1480767; State vs.
             Zumoff, No. 1485229;

                                       III.

      Counsel feels that if the additional time is granted, the Brief in this cause

will be filed timely.

                                       IV.

      This is the first (1st) extension requested.

                                        V.

      This motion is urged at the first opportunity as appellant is indigent and



c:\appeals\remo\extension                                                        3
will suffer irremediable harm if it is not granted.

      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Appellant's

Brief until December 25, 2015.

                                            Respectfully submitted,

                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL
                                            2016 Main St., Suite 110
                                            Houston, Texas 77002
                                            713/236-1000
                                            Fax No. 713/236-1809
                                            STATE BAR NO. 10431500
                                            Email: allenisbell@sbcglobal.net

                                            COUNSEL ON APPEAL


                            Certificate of Service

      I hereby certify that on this 23rd day of October, 2015, a true and correct

copy of the foregoing motion was sent to the District Attorney's Office,

Appellate Division, and to Mr. Calvin Balanda Remo, appellant.


                                            /s/ Allen C. Isbell
                                            ALLEN C. ISBELL




c:\appeals\remo\extension                                                      4
                            Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 602 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                           /s/ Allen C. Isbell
                                           ALLEN C. ISBELL




c:\appeals\remo\extension                                               5